Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on June 23, 2022, claims 1, 3, 5, 6, 9, 11, 13, 17, and 19 were amended.  
In accord with a Supplemental Amendment filed on July 1, 2022, claims 1, 5, 6, 9, 13, and 17 were amended.
Claims 1-3, 5-11, 13-20, and 22 are currently pending, of which claims 1, 9, and 17 are independent claims. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Sophia Pilipchuck on July 5, 2022.
Independent claims 1, 9, and 17 been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) An apparatus comprising: 
at least one memory; 
instructions in the apparatus; and 
processor circuitry to execute the instructions to: 
determine at least one of a first laser beam parameter setting or a first electron beam parameter setting; 
identify melt pool dimensions using the at least one of the first laser beam parameter setting or the first electron beam parameter setting, the at least one of the first laser beam parameter setting or the first electron beam parameter setting varied to obtain multiple melt pool dimensions, the multiple melt pool dimensions including variable melt pool width or variable melt pool depth; 
identify at least one response surface model based on the multiple melt pool dimensions to determine an effect of the variations of the at least one of the first laser beam parameter setting or the first electron beam parameter setting on the melt pool dimensions; 
output a three-dimensional model of a scanning path for an additive manufacturing process using the at least one response surface model, the at least one response surface model including a first transfer function to determine a melt pool depth and a second transfer function to determine a melt pool width; and 
adjust the at least one of the first laser beam parameter setting or the first electron beam parameter setting based on the three-dimensional model to identify a second laser beam parameter setting or a second electron beam parameter setting, the at least one of the second laser beam parameter setting or the second electron beam parameter setting used to at least one of increase fusion, decrease fusion, or decrease burn back of a build using the additive manufacturing process to improve three-dimensional build quality.  

9. (Currently Amended) A method comprising: 
determining at least one of a first laser beam parameter setting or a first electron beam parameter setting; 
identifying melt pool dimensions using the at least one of the first laser beam parameter setting or the first electron beam parameter setting, the at least one of the first laser beam parameter setting or the first electron beam parameter setting varied to obtain multiple melt pool dimensions, the multiple melt pool dimensions including variable melt pool width or variable melt pool depth; 
identifying at least one response surface model based on the multiple melt pool dimensions to determine an effect of the variations in the at least one of the first laser beam parameter setting or the first electron beam parameter setting on the melt pool dimensions; 
outputting a three-dimensional model of a scanning path for an additive manufacturing process using the at least one response surface model, the at least one response surface model including a first transfer function to determine a melt pool depth and a second transfer function to determine a melt pool width; and 
adjusting the at least one of the first laser beam parameter setting or the first electron beam parameter setting based on the three-dimensional model to identify a second laser beam parameter setting or a second electron beam parameter setting, the at least one of the second laser beam parameter setting or the second electron beam parameter setting used to at least one of increase fusion, decrease fusion, or decrease burn back of a build using the additive manufacturing process to improve three-dimensional build quality.

17. (Currently Amended) A non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least: 
determine at least one of a first laser beam parameter setting or a first electron beam parameter setting; 
identify melt pool dimensions using the at least one of the first laser beam parameter setting or the first electron beam parameter setting, the at least one of the first laser beam parameter setting or the first electron beam parameter setting varied to obtain multiple melt pool dimensions, the multiple melt pool dimensions including variable melt pool width or variable melt pool depth; 
identify at least one response surface model based on the multiple melt pool dimensions to determine an effect of the variation in the at least one of the first laser beam parameter setting or the first electron beam parameter setting on the melt pool dimensions; 
output a three-dimensional model of a scanning path for an additive manufacturing process using the at least one response surface model, the at least one response surface model including a first transfer function to determine a melt pool depth and a second transfer function to determine a melt pool width; and 
adjust the at least one of the first laser beam parameter setting or the first electron beam parameter setting based on the three-dimensional model to identify a second laser beam parameter setting or a second electron beam parameter setting, the at least one of the second laser beam parameter setting or the second electron beam parameter setting used to at least one of increase fusion, decrease fusion, or decrease burn back of a build using the additive manufacturing process to improve three-dimensional build quality.


Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
US Patent Publication No. 2019/0188346 A1 to Mirabella et al. (“Mirabella”) describes in Paragraph [0042] “FIG. 1 illustrates an overview of these approaches for modeling characteristics of a melt pool that forms during an additive manufacturing process comprising. In some embodiments, the processor 102 may be configured to cause the display device 114 to output determined data associated with the additive manufacturing process. To further understanding of the process, in some embodiments, the display device 114 may output a visual representation 128 of the manufacturing process being carried out to build up a product 134.”  In Paragraph [0055] describes that the system “enables the dynamic selection of data, from data measured up till the prediction, for the generation of a data-driven model to predict characteristics (... area) of the melt pool that forms during the additive manufacturing process. Such selection may be performed using knowledge of the physical phenomenon and of the manufacturing settings (toolpath). In this example, the process data (... melt pool area, ... toolpath, laser parameters) acquired during the printing process, up to the time when a prediction is needed, is ranked based on an impact factor that penalizes (given a low impact factor) locations far away from the current location point in terms of a spatio-temporal distance.”  Mirabella also describes in Paragraph [0078] “ predictions regarding melt point ... area for current locations that are about to be deposited/melted via a laser beam of a 3D printer, may be carried out by a controller associated with a 3D printer and be used to change laser power, flow rates, traverse speeds, and/or other process parameters, in order to maintain uniformity in the melting/depositing of material and to minimize warping and residual stress in the printed product.” However, Mirabella does not teach that the transfer function is utilized to determine a melt pool depth and a melt pool width.  The description of Mirabella would not be combinable with the cited art of record, as it is not teaching a response surface model including transfer functions to determine a melt pool depth and a melt pool width.  Therefore, the description of Mirabella would not enable a person of ordinary skill in the art to implement an apparatus, method, or non-transitory computer readable medium that “output a three-dimensional model of a scanning path for an additive manufacturing process using the at least one response surface model, the at least one response surface model including a first transfer function to determine a melt pool depth and a second transfer function to determine a melt pool width; and adjust the at least one of the first laser beam parameter setting or the first electron beam parameter setting based on the three-dimensional model to identify a second laser beam parameter setting or a second electron beam parameter setting”.    
US Patent Publication No. 2017/0364058 A1 to Jagdale et al. (“Jagdale”) describes in Paragraph [0027] “Additionally, a computational fluid dynamics model can be developed and applied in order to model the melt pool. Fluid dynamics modeling of the melt pool can include conduction, natural convection, and thermo-capillary convection conditions which affect the melt pool shape, geometry, and the accuracy of predicting the melt pool width and consequently the thickness of the heat exchanger wall.” Jagdale describes in Paragraph [0035] “FIG. 4A is an example perspective cross-sectional view of a model showing energy beam 410 and material 400 used in an additive manufacturing process.” Jagdale also describes in Paragraph [0029] “Example types of models can include the use of various equations and algorithms to model, describe, … the behavior of the melt pool. Examples of equations which can be used in modeling the melt pool can include momentum equations with sink (e.g., Darcy's Law), turbulence eddy viscosity models, surface tension variation equations, approximations for density (e.g., Boussinesq approximation), and equations to calculate the pressure drop of a fluid flowing through a packed bed of solids (e.g., Kozeny-Carman equation).” Jagdale describes in Paragraph [0036] “Melt pool 412 includes half-width W/2, depth D, and length L. Half-width W/2 depth D, and length L of melt pool 412 created during an additive manufacturing process correspond to a resulting thickness of a finally formed article, such as a wall of a heat exchanger. Values of half-width W/2, depth D, and length L of melt pool 412 are determined primarily by an energy level of energy beam 410, a scanning speed of energy beam 410 (e.g., how fast energy beam 410 is drawn across material 400), and a thickness of powder layer 404.” The description of Jagdale would not be combinable with the cited art of record, as it is not teaching a response surface model including transfer functions to determine a melt pool depth and a melt pool width.  Therefore, the description of Jagdale would not enable a person of ordinary skill in the art to implement an apparatus, method, or non-transitory computer readable medium that “output a three-dimensional model of a scanning path for an additive manufacturing process using the at least one response surface model, the at least one response surface model including a first transfer function to determine a melt pool depth and a second transfer function to determine a melt pool width; and adjust the at least one of the first laser beam parameter setting or the first electron beam parameter setting based on the three-dimensional model to identify a second laser beam parameter setting or a second electron beam parameter setting”.    
US Patent Publication No. 2021/0197286 A1 to Sohn et al. describes that the length a and width b of the molten pool 2 may be obtained based on the temperature interface 3 exceeding the melting point of the base material. The length a and width b of the molten pool 2 thus determined may be entered into a pre-set temperature distribution prediction model of the molten pool 2 to derive a temperature distribution Equation 1 of the molten pool 2. See Paragraph [0061]
Ansari, M.J., Nguyen, D.S. and Park, H.S., 2019. Investigation of SLM process in terms of temperature distribution and melting pool size: Modeling and experimental approaches. Materials, 12(8), p.1272. describes a thermal imager was applied to determine the temperature profile of the melting pool and powder bed along the scanning direction during a selective laser melting (SLM) fabrication. The numerically calculated results were compared with the experimentally determined temperature distribution. The comparison showed that the calculated peak temperature for single- and multi-track by the developed thermal model was in good agreement with the experiment results. Secondly, the developed model was verified by comparing the melting pool size for various laser powers and scanning speeds with the experimentally measured melting pool size from the published literature. The developed model could predict the melt pool width (with 2–5% error) and melt pool depth (with 5–6% error).
US Patent Publication No. 2022/0011726 A1 to Schwarz (“Schwarz”) describes that during monitoring of a laser machining process, measured values of a signal or parameter are continuously measured or detected over a certain period of time in order to obtain a signal corresponding to the parameter. The geometry of the steam capillary (also called keyhole) and the melt pool surrounding the steam capillary are also monitored by means of image processing and evaluation during the laser machining process. See Paragraph [0005] The classification of the signals and the monitoring of the keyhole and melt pool geometry thus describe the quality of the laser machining process. Based on the classification of the signal or parameter curves and the monitoring of the keyhole and melt pool geometry, machining errors are detected and classified. See Paragraph [0008] A computing unit is provided to determine an input tensor on the basis of current data of the laser machining process and to determine an output tensor on the basis of the input tensor using a transfer function. See Abstract The output tensor contains information on a current machining result. The transfer function between the input tensor and the output tensor is formed by a trained neural network. A neural network forms a transfer function to autonomously detect whether and which machining errors are present. Hence, it is no longer necessary for the detected sensor data to be preprocessed in order to be accessible for error detection. The system carries out the detection of machining errors and the determination of the keyhole and melt pool geometry independently, i.e. automatically, and can be easily adapted.  However, Schwarz does not teach that the transfer function is utilized to determine a melt pool depth and a melt pool width.  Therefore, the description of Schwartz would not enable a person of ordinary skill in the art to implement an apparatus, method, or non-transitory computer readable medium that “output a three-dimensional model of a scanning path for an additive manufacturing process using the at least one response surface model, the at least one response surface model including a first transfer function to determine a melt pool depth and a second transfer function to determine a melt pool width; and adjust the at least one of the first laser beam parameter setting or the first electron beam parameter setting based on the three-dimensional model to identify a second laser beam parameter setting or a second electron beam parameter setting”.    

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to: determine at least one of a first laser beam parameter setting or a first electron beam parameter setting; identify melt pool dimensions using the at least one of the first laser beam parameter setting or the first electron beam parameter setting, the at least one of the first laser beam parameter setting or the first electron beam parameter setting varied to obtain multiple melt pool dimensions, the multiple melt pool dimensions including variable melt pool width or variable melt pool depth; identify at least one response surface model based on the multiple melt pool dimensions to determine an effect of the variations of in the at least one of the first laser beam parameter setting or the first electron beam parameter setting on the melt pool dimensions; “output a three-dimensional model of a scanning path for an additive manufacturing process using the at least one response surface model, the at least one response surface model including a first transfer function to determine a melt pool depth and a second transfer function to determine a melt pool width; and adjust the at least one of the first laser beam parameter setting or the first electron beam parameter setting based on the three-dimensional model to identify a second laser beam parameter setting or a second electron beam parameter setting,” the second laser beam parameter setting or the second electron beam parameter setting used to at least increase fusion, decrease fusion, or decrease burn back of a build using the additive manufacturing process to improve three-dimensional build quality.

Claim 9
The reasons for allowance of Claim 9 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising: determining at least one of a first laser beam parameter setting or a first electron beam parameter setting; identifying melt pool dimensions using the at least one of the first laser beam parameter setting or the first electron beam parameter setting, the at least one of the first laser beam parameter setting or the first electron beam parameter setting varied to obtain multiple melt pool dimensions, the multiple melt pool dimensions including variable melt pool width or variable melt pool depth; identifying at least one response surface model based on the multiple melt pool dimensions to determine an effect of the variations in the at least one of the first laser beam parameter setting or the first electron beam parameter setting on the melt pool dimensions; “outputting a three-dimensional model of a scanning path for an additive manufacturing process using the at least one response surface model, the at least one response surface model including a first transfer function to determine a melt pool depth and a second transfer function to determine a melt pool width; and adjusting the at least one of the first laser beam parameter setting or the first electron beam parameter setting based on the three-dimensional model to identify a second laser beam parameter setting or a second electron beam parameter setting”, the at least one of the second laser beam parameter setting or the second electron beam parameter setting used to at least one of increase fusion, decrease fusion, or decrease burn back of a build using the additive manufacturing process to improve three-dimensional build quality.

Claim 17
The reasons for allowance of Claim 17 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least: determine at least one of a first laser beam parameter setting or a first electron beam parameter setting; identify melt pool dimensions using the at least one of the first laser beam parameter setting or the first electron beam parameter setting, the at least one of the first laser beam parameter setting or the first electron beam parameter setting varied to obtain multiple melt pool dimensions, the multiple melt pool dimensions including variable melt pool width or variable melt pool depth; identify at least one response surface model based on the multiple melt pool dimensions to determine an effect of the variation in the at least one of the first laser beam parameter setting or the first electron beam parameter setting on the melt pool dimensions; “output a three-dimensional model of a scanning path for an additive manufacturing process using the at least one response surface model, the at least one response surface model including a first transfer function to determine a melt pool depth and a second transfer function to determine a melt pool width; and adjust the at least one of the first laser beam parameter setting or the first electron beam parameter setting based on the three-dimensional model to identify a second laser beam parameter setting or a second electron beam parameter setting”, the at least one of the second laser beam parameter setting or the second electron beam parameter setting used to at least one of increase fusion, decrease fusion, or decrease burn back of a build using the additive manufacturing process to improve three-dimensional build quality.
As dependent claims 2-3, 5-8, 10-11, 13-16, 18-20, and 22 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-12 and corresponding description.
The prior art made of record include Mirabella et al. (US Patent Publication No. 2019/0188346 A1); Symeonidis et al. (US Patent Publication No. 2018/0250744 A1); Brown et al. (US Patent Publication No. 2018/0250771 A1); Murakami et al. (US Patent Publication No. 2014/0268520 A1); US Patent Publication No. 2019/0255654 A1 to Beckett et al.; US Patent Publication No. 2019/0039318 A1 to Madigan et al.; Sparks (US Patent Publication No. 2016/0059352 A1); Prabha Narra (US Patent Publication No. 2019/0337232 A1); Irumuta (US Patent Publication No. 2018/0127866 A1); Isobe (US Patent Publication No. 2018/0065324 A1); Lang (US Patent Publication No. 2017/0249440 A1); Yamazaki (US Patent Publication No. 2020/0122407 A1); US Patent Publication No. 2021/0053278 A1 to Addington et al.; US Patent Publication No. 2018/0250770 A1 to Graham et al.; US Patent Publication No. 2021/0197275 A1 to Sohn et al.; US Patent Publication No. 20140348692 A1 to Bessac et al.; Buller (US Patent Publication No. 2018/0133801 A1); US Patent Publication No. 2017/0364058 A1 to Jagdale et al.; Ansari, M.J., Nguyen, D.S. and Park, H.S., 2019. Investigation of SLM process in terms of temperature distribution and melting pool size: Modeling and experimental approaches. Materials, 12(8), p.1272; and US Patent Publication No. 2022/0011726 A1 to Schwarz.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117